Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.25 Filed 04/01/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JE’ROD ANTHONY BLOND,

             Plaintiff,
v.                                        CASE NO. 2:21-cv-10583

CITY OF FLINT,                            HON. GEORGE CARAM STEEH
STATE OF MICHIGAN,
CARL JORDAN, and
GRETCHEN WHITMER,

         Defendants.
___________________________/

     OPINION AND ORDER SUMMARILY DISMISSING THE COMPLAINT

       This matter has come before the Court on Je’rod Anthony Blond’s pro

se civil rights complaint, which was filed pursuant to 42 U.S.C. § 1983.

(ECF No. 1.) Plaintiff alleges that he has been convicted and sentenced

and that the Genesee County Sheriff in Flint, Michigan currently has

custody of him. Id. at PageID.2, 5. The defendants are the City of Flint,

Michigan, the State of Michigan, attorney Carl Jordan, and Michigan

Governor Gretchen Whitmer. See id., PageID.1, 3.1




1
 Although plaintiff did not list Governor Whitmer in the caption for his complaint, he did
name her as a defendant on page 3 of the complaint.
                                          -1-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.26 Filed 04/01/21 Page 2 of 10




      In his complaint, plaintiff challenges his state convictions even though

he has not shown that his convictions have been invalidated by state

officials or impugned by a federal judge on habeas corpus review. The

complaint also is frivolous, and it fails to state a claim for which relief may

be granted. Two of the defendants are immune from suit, as well. The

Court, therefore, is summarily dismissing the complaint.

                                I. Introduction

      Plaintiff alleges that, following a jury trial in Genesee County Circuit

Court in late April and early May of 2018, he was convicted of an

unspecified offense. Id. at PageID.7. On May 3, 2018 he was sentenced

to life imprisonment in a state correctional facility. Id. According to plaintiff,

the prosecutor vouched for two witnesses and used the witnesses’ false

testimony to obtain plaintiff’s conviction. Id. Plaintiff contends that the

prosecutor also enabled the jury to view an inadmissible photograph, and

he tainted the jury by suggesting to the jury that there was no blood on

shoes that were linked to plaintiff because plaintiff washed the shoes. Id. at

PageID.7-8.

      Plaintiff states that he retained attorney Carl Jordan to represent him

in the criminal case, but Jordan failed to represent him adequately. Id. at

PageID.5, 9. Jordan allegedly failed to properly investigate the case,


                                       -2-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.27 Filed 04/01/21 Page 3 of 10




produce possibly exculpatory evidence, interview witnesses critical to the

defense, or hire expert witnesses. Id. Plaintiff also contends that Jordan

may have had a conflict of interest due to not being paid. Id. at PageID.9.

      Plaintiff has sued all the defendants in their official capacities. Id. at

PageID.2-3. He sues defendant Jordan in his personal capacity as well, id.

at PageID.3, and he seeks immediate release from custody with the

maximum compensation allowed by law. Id. at PageID.11.

                             II. Legal Framework

      Plaintiff was granted permission to proceed without prepaying the

fees or costs for this action. (ECF No. 4.) The Court is required to screen

an indigent prisoner’s complaint and to dismiss the complaint if it is

frivolous or malicious, fails to state a claim for which relief can be granted,

or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Grinter v. Knight. 532 F.3d 567,

572 (6th Cir. 2008).

      Although a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555-56 (2007) (footnote and citations omitted). In other words, “a


                                       -3-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.28 Filed 04/01/21 Page 4 of 10




complaint must contain sufficient factual matter . . . to ‘state a claim that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). Under Twombly and Iqbal, the factual

allegations in a complaint are accepted as true. See Iqbal, 556 U.S. at

678, and Twombly, 550 U.S. at 555. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

      A complaint is legally frivolous if it lacks an arguable basis in law or in

fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The term “frivolous” in

the applicable subsection of 28 U.S.C. § 1915, “embraces not only the

inarguable legal conclusion, but also the fanciful factual allegation.” Id.

      This action was brought under 42 U.S.C. § 1983, which “makes

‘liable’ ‘[e]very person’ who ‘under color of’ state law ‘subjects, or causes to

be subjected,’ another person ‘to the deprivation of any rights, privileges, or

immunities secured by the Constitution[.]’ ” Pineda v. Hamilton Cty., Ohio,

977 F.3d 483, 489 (6th Cir. 2020) (quoting the statute). A plaintiff must

prove two things to prevail in an action under § 1983: “(1) that he or she

was deprived of a right secured by the Constitution or laws of the United




                                       -4-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.29 Filed 04/01/21 Page 5 of 10




States; and (2) that the deprivation was caused by a person acting under

color of law.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

                             III. DISCUSSION

     The Court begins its discussion by noting that a § 1983 action is not a

proper remedy for a state prisoner who is challenging the fact or length of

his custody. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973). Additionally,

as explained in Heck v. Humphrey, 512 U.S. 477 (1994),

     to recover damages for allegedly unconstitutional
     conviction or imprisonment, or for other harm caused by
     actions whose unlawfulness would render a conviction or
     sentence invalid, a § 1983 plaintiff must prove that the
     conviction or sentence has been reversed on direct
     appeal, expunged by executive order, declared invalid by
     a state tribunal authorized to make such determination, or
     called into question by a federal court’s issuance of a writ
     of habeas corpus, 28 U.S.C. § 2254. A claim for damages
     bearing that relationship to a conviction or sentence that
     has not been so invalidated is not cognizable under 1983.

Id. at 486-87 (footnote omitted) (emphasis in original). Heck and

subsequent Supreme Court cases,

     taken together, indicate that a state prisoner’s § 1983
     action is barred (absent prior invalidation) -- no matter the
     relief sought (damages or equitable relief), no matter the
     target of the prisoner’s suit (state conduct leading to
     conviction or internal prison proceedings) -- if success in
     that action would necessarily demonstrate the invalidity of
     confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (emphasis in original).


                                    -5-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.30 Filed 04/01/21 Page 6 of 10




      Plaintiff has not alleged that his state convictions or sentence were

invalidated by state officials or called into question on federal habeas

corpus review, and granting the requested relief would necessarily

demonstrate the invalidity of his incarceration. Therefore, plaintiff’s

challenge to his state convictions is not cognizable in this civil rights action.

      Plaintiff’s claims against specific defendants fail for the following

additional reasons. The Eleventh Amendment bars suits against a state or

one of its agencies or departments unless the state has consented to suit.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

“The state of Michigan . . . has not consented to being sued in civil rights

actions in the federal courts,” Johnson v. Unknown Dellatifa, 357 F.3d 539,

545 (6th Cir. 2004), and “Congress did not intend to abrogate the states’

Eleventh Amendment immunity by passing section 1983,” Thiokol Corp. v.

Dep’t of Treasury, 987 F.2d 376, 383 (6th Cir. 1993) (citing Quern v.

Jordan, 440 U.S. 332 (1979)).

      “Eleventh Amendment immunity ‘bars all suits, whether for injunctive,

declaratory or monetary relief, against the state and its departments, by

citizens of another state, foreigners or its own citizens.’ ” McCormick v.

Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol, 987 F.2d




                                      -6-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.31 Filed 04/01/21 Page 7 of 10




at 381). The State of Michigan, therefore, is immune from suit under the

Eleventh Amendment.

      Gretchen Whitmer also must be dismissed from this lawsuit because

plaintiff sues Governor Whitmer in her official capacity, and

      [o]fficial-capacity suits . . . “generally represent only another
      way of pleading an action against an entity of which an officer is
      an agent.” Monell v. New York City Dept. of Social Services,
      436 U.S. 658, 690, n. 55, 98 S. Ct. 2018, 2035, n. 55, 56 L. Ed.
      2d 611 1978). As long as the government entity receives notice
      and an opportunity to respond, an official-capacity suit is, in all
      respects other than name, to be treated as a suit against the
      entity. Brandon [v. Holt, 469 U.S. 464, 471-472, 105 S. Ct. 873,
      83 L. Ed. 2d 878 (1985)]. It is not a suit against the official
      personally, for the real party in interest is the entity. Thus, . . . a
      plaintiff seeking to recover on a damages judgment in an
      official-capacity suit must look to the government entity itself.

Kentucky v. Graham, 473 U.S. 159, 165-166 (1985) (emphasis in original).

      Governor Whitmer is an official within the executive branch of the

State of Michigan, see www.Michigan.gov, and, as noted above, the State

is immune from suit. In addition, state officials acting in their official

capacities are not “persons” under § 1983. Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 71 (1989). Therefore, Governor Whitmer is dismissed

from this action. Defendant Carl Jordan also must be dismissed, because

defense attorneys, whether retained or appointed by the State, do not act

under color of law when performing a lawyer’s traditional functions as

counsel to a defendant in a criminal proceeding. Floyd v. County of Kent,
                                       -7-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.32 Filed 04/01/21 Page 8 of 10




454 F. App’x, 493, 497 (6th Cir. 2012) (citing Polk County v. Dodson, 454

U.S. 312, 325 (1981)).

      That leaves the City of Flint. Plaintiff has not shown what the City of

Flint did to violate his constitutional rights. Although plaintiff apparently was

tried and convicted in Flint, a county official prosecuted plaintiff in a county

court. A municipality cannot be held liable for constitutional injuries for

which it is not responsible. See Morgan v. Fairfield Cty., Ohio, 903 F.3d

553, 565 (6th Cir. 2018) (citing Monell, 436 U.S. at 690), cert. denied, 139

S. Ct. 1377 (2019).

      Even if the City of Flint somehow was involved in plaintiff’s

prosecution, local governing bodies can be held liable only when “the

action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers.” Monell ,436 U.S. at 690. Thus, to

prevail on his claim against the City of Flint, plaintiff “must show (1) that

[he] suffered a constitutional violation and (2) that a municipal policy or

custom directly caused the violation.” Hardrick v. City of Detroit, Michigan,

876 F.3d 238, 243 (6th Cir. 2017) (citing Monell, 436 U.S. at 690–92); see

also Gardner v. Evans, 920 F.3d 1038, 1063 (6th Cir. 2019) (stating that

“one route for holding municipalities liable . . . is showing that the harms at


                                      -8-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.33 Filed 04/01/21 Page 9 of 10




issue were ‘caused by the implementation of municipal policies or

customs”) (quoting Morgan, 903 F.3d at 565). Plaintiff has not identified

any municipal policy or custom that caused his injuries, and a municipality

cannot be held responsible on a respondeat superior or vicarious theory of

liability. Monell, 436 U.S. at 691; Gardner, 920 F.3d at 1051 (quoting Flagg

v. City of Detroit, 715 F.3d 165, 174 (6th Cir. 2013)).

                                IV. Conclusion

      Plaintiff’s allegations are not appropriate in this civil rights action. In

addition, his complaint fails to state a plausible claim for which relief may

be granted, and it is frivolous under Neitzke. The State of Michigan and

Governor Whitmer in her official capacity also enjoy immunity from suit

under the Eleventh Amendment. Accordingly, the Court summarily

dismisses the complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b). The Court also certifies that an appeal from this order would be

frivolous and could not be taken in good faith. 28 U.S.C. § 1915(a)(3);

Coppedge v. United States, 369 U.S. 438, 445 (1962).

      SO ORDERED.

Dated: April 1, 2021

                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE


                                       -9-
Case 2:21-cv-10583-GCS-KGA ECF No. 6, PageID.34 Filed 04/01/21 Page 10 of 10




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 April 1, 2021, by electronic and/or ordinary mail and also on
                   Je'Rod Anthony Blond #162715, Genesee County Jail,
                             1002 South Saginaw, Flint, MI 48502.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                          - 10 -
